DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 02/09/2022:
Claims 1-6 and 8-31 are currently examined.  
Claim 7 is cancelled.
Claims 22-31 are newly added.
Claims 4, 8, 11 and 13 are still rejected under 112(b).

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 line 2, claim 8 line 2, claim 11 line 2, and claim 13 line 2 recite “solubility in water”, which is indefinite because there are no temperatures indicated in the disclosure (both in the claim limitations and applicant specification).  One of ordinary skill in the art will appreciate that the solubility of a compound in water is dependent on temperature.
The Examiner interprets the claimed solubility in water at any temperature provided by the prior art.
The Examiner suggests amending the claim to disclose the temperature or some other clarifying statement so as to remove the ambiguity as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 21 and 31 are rejected under 35 U.S.C. 103 as being obvious over Atakan et al. (US 2017/0320781, cited in the previous office action) (“’781” hereinafter), in view of Gravitt et al. (US 4,997,484)(“Gravitt” hereinafter).
The applied ’781 reference has a common inventor with the instant application. Examiner notes that ’781 is available as prior art under 102(a)(1) because the exception to the exception applies (MPEP § 2153.01(a)). Specifically, the 102(b)(1)(A) exception does not apply because it is not apparent who the disclosure is from due to the fact that the disclosure names additional persons. To be clear, the ’781 names Atakan, Quinn and Sahu while the instant application names Atakan. The Office has provided a mechanism for filing an affidavit or declaration (under 37 CFR 1.130) to establish that a disclosure is not prior art under 102(a) due to an exception in 102(b) (see generally MPEP § 717.02).

Regarding claim 1, ’781 teaches a method of producing a cured cement composition (see ’781 at [0103] teaching the process of producing the cement includes one of the reactions described to produce a melilite mineral composition or a feldspar mineral composition and their associated amorphous phases, see ’781 at [0073] teaching the second approach describes subjecting silicate containing minerals which can be sourced from several different areas to a low temperature aqueous process wherein they decompose or dissolve to yield an activatable amorphous phase, and see ’781 at [0123] teaching following reactions of feldspar and melilite type minerals with oxalic acid… are disclosed in Equations 21-25, which are taken to meet the claimed method of producing a cured cement composition as outlined below),
comprising the steps of:
providing a predetermined quantity of the low Ca/Mg cement composition in uncured form (see ’781 at [0123] teaching Equation 25, also shown below,

    PNG
    media_image1.png
    96
    907
    media_image1.png
    Greyscale

as shown in Equation 25 above, the starting material Ca2MgSi2O7 meets the claimed low Ca/Mg content because the Ca/Si atomic ratio is 1, or the Mg/Si atomic ratio is ½, both of which is less than 2.  Low Ca/Mg content is defined in the Applicant’s Specification and claim 19 (see Applicant’s Specification at [0032] and claim 19 teaching “low Ca/Mg cement” that is defined as cements with a Ca/Si or Mg/Si atomic ratio less than 2).  The stoichiometric ratio of 1 for the starting material Ca2MgSi2O7 meets the claimed predetermined quantity, and Ca2MgSi2O7 being the starting material meets the claimed uncured form); 
reacting the uncured low Ca/Mg cement composition with a reagent chemical for a time sufficient to cure said cementitious material (see ’781 at [0073] teaching the second approach describes subjecting silicate containing minerals which can be sourced from several different areas to a low temperature aqueous process wherein they decompose or dissolve to yield an activatable amorphous phase, also see ‘781 at [0012] teaching the activatable amorphous phase configured to be activated by conducting a chemical reaction to form a cementitious compound, see ‘781 at [0135] teaching the pozzolans are added as replacement of the hydraulic cement at a level of 1%-99% replacement, see ‘781 at [0136] teaches the binder system created by the combination of a hydraulic cement and a synthetic pozzolan becomes the binder component of a concrete body, and see ‘781 at [0141] teaching the binder can be combined with… aggregates and water to produce concrete appropriate for cast in place applications).  The binder comprising the pozzolan activatable amorphous phase produces a concrete is taken to meet the claimed sufficient time to cure said cementitious material because in order to produce a concrete a sufficient time is needed.  In addition, see ’781 at [0123] teaching Equation 25, wherein the starting material H2C2O4 or oxalic acid is taken to meet the claimed reagent chemical), 
wherein said reagent chemical is a compound consisting of one or more of: dicarboxylic acids (see ’781 at [0123] teaching H2C2O4 or oxalic acid, meeting the claimed dicarboxylic acid), and
wherein the reaction between the low Ca/Mg cement composition and the reagent chemical forms an insoluble calcium or magnesium compound and a SiO2 and/or Al2O3 complex as reaction products (see ’781 at [0073] teaching the second approach describes subjecting silicate containing minerals which can be sourced from several different areas to a low temperature aqueous process wherein they decompose or dissolve to yield an activatable amorphous phase, wherein amorphous phase is solid, and see ’781 at [0123] teaching Equation 25 teaching that the products (CaC2O4.nH2O(s), MgC2O4.nH2O(s), SiO2(s)) are in solid state.  Since the second approach is in aqueous process/reaction yielding an amorphous phase, the solid products are insoluble in water, thus meeting the claimed insoluble reaction products).

’781 does not explicitly teach that the reagent chemical is “about 1 wt% or more relative to the total weight of the low Ca/Mg cement composition).
	However, ‘781 teaches that the disclosure relates to concretes… particularly to pozzolanic materials used in concrete compositions (see ‘781 at [0002]), and methods of producing materials with a significant proportion of an activatable amorphous phase (see ‘781 at [0007]).  ‘781 also teaches that the pretreatment chemical (or the reagent chemical) is an organic acid solution containing at least one of… wherein both citric acid and oxalic acid are featured in the list (see ‘781 at [0021]), and the step of using a pretreatment chemical to improve a reaction rate or a maximum extent of reaction of the solid state reaction over the reaction rate or the maximum extent of reaction that is observed in the absence of the pretreatment chemical (see ‘781 at [0020]).  ‘781 further teaches activators to react with the amorphous phases in synthetic pozzolan (see ‘781 at [0132]-[0134]).
	Like ‘781, Gravitt teaches the use of pozzolanic materials to produce an activatable phase (see Gravitt at C2 L4-8 teaching a hydraulic cement, where all of the Portland cement… is replaced with fly ash, can be formed by activating a Class C fly ash with an alkali metal material, along with citric acid, and see Gravitt at C1 L25-26 teaching fly ash has been used as the pozzolanic component), wherein the citric acid is taken to meet the claimed reagent chemical, since both ‘781 and Gravitt teaches citric acid.  The Class C fly ash is taken to meet the claimed low Ca/Mg cement composition because Gravitt teaches that the Class C fly ash used… comprises SiO2 37.60% and CaO 21.54% (see Gravitt at C5 L12-27), wherein the Ca/Si atomic ratio is 0.6 (or 21.54 ÷ 37.60), which is less than 2.  Low Ca/Mg content is defined in the Applicant’s Specification and claim 19 (see Applicant’s Specification at [0032] and claim 19 teaching “low Ca/Mg cement” is defined as cements with a Ca/Si or Mg/Si atomic ratio less than 2).
	Gravitt also teaches that the hydraulic cement of the disclosure has the following components, by weight, per 100 parts of total cement: about 90.8 to 99 parts Class C fly ash, about 0.4 to 4.2 parts alkali metal activator, about 0.6 to 5 parts citric acid, about 0 to 3 parts set control materials (see Gravitt at C2 L25-32).  One of ordinary skill would be able to determine the wt% of the citric acid relative to the fly ash.  The wt% citric acid is 0.6 wt% ((0.6 ÷ 99) x 100) to 5.5 wt% ((5 ÷ 90.8) x 100), which overlaps with the claimed about 1 wt% or more, relative to the total weight of the low Ca/Mg cement composition.
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, citric acid is a known compound for pozzolanic materials to produce an activatable phase.
As such, one of ordinary skill in the art would appreciate that Gravitt teaches about 0.6 to 5 parts by weight citric acid (or about 0.6-5.5 wt% citric acid relative to the total weight of the low Ca/Mg cement composition), which is a known compound for pozzolanic materials to produce an activatable phase, and seek those advantages by using 0.6 to 5 parts by weight citric acid (or about 0.6-5.5 wt% citric acid relative to the total weight of the low Ca/Mg cement composition) in the cement taught by ‘781 so as to improve the reaction rate or the maximum extent of reaction of the solid state reaction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use 0.6 to 5 parts by weight citric acid (or about 0.6-5.5 wt% citric acid) as taught by Gravitt in the cement taught by ‘781 so as to improve the reaction rate or the maximum extent of reaction of the solid state reaction, and citric acid known compound for its intended use.

Regarding claim 21, ’781 teaches a method of producing a cured cement composition (see ’781 at [0103] teaching the process of producing the cement includes one of the reactions described to produce a melilite mineral composition or a feldspar mineral composition and their associated amorphous phases, see ’781 at [0073] teaching the second approach describes subjecting silicate containing minerals which can be sourced from several different areas to a low temperature aqueous process wherein they decompose or dissolve to yield an activatable amorphous phase, and see ’781 at [0123] teaching following reactions of feldspar and melilite type minerals with oxalic acid… are disclosed in Equations 21-25, which are taken to meet the claimed method of producing a cured cement composition as outlined below),
comprising:
mixing aggregate (see ‘781 at [0135] teaching the pozzolans are added as a replacement of the hydraulic cement at a level of 1%-99% replacement, also see ‘781 at [0136] teaching the binder system created by the combination of a hydraulic cement and a synthetic pozzolan becomes the binder component of a concrete body, and see ‘781 at [0141] teaching the binder can be combined with… aggregates… to produce a concrete),
with a predetermined quantity of the low Ca/Mg cement composition in uncured form (see ’781 at [0123] teaching Equation 25, also shown below,

    PNG
    media_image1.png
    96
    907
    media_image1.png
    Greyscale

as shown in Equation 25 above, the starting material Ca2MgSi2O7 meets the claimed low Ca/Mg content because the Ca/Si atomic ratio is 1, or the Mg/Si atomic ratio is ½, both of which is less than 2.  Low Ca/Mg content is defined in the Applicant’s Specification and claim 19 (see Applicant’s Specification at [0032] and claim 19 teaching “low Ca/Mg cement” that is defined as cements with a Ca/Si or Mg/Si atomic ratio less than 2).  The stoichiometric ratio of 1 for the starting material Ca2MgSi2O7 meets the claimed predetermined quantity, and Ca2MgSi2O7 being the starting material meets the claimed uncured form); 
reacting the uncured low Ca/Mg cement composition with a reagent chemical for a time sufficient to cure said cementitious material (see ’781 at [0073] teaching the second approach describes subjecting silicate containing minerals which can be sourced from several different areas to a low temperature aqueous process wherein they decompose or dissolve to yield an activatable amorphous phase, also see ‘781 at [0012] teaching the activatable amorphous phase configured to be activated by conducting a chemical reaction to form a cementitious compound, see ‘781 at [0135] teaching the pozzolans are added as replacement of the hydraulic cement at a level of 1%-99% replacement, see ‘781 at [0136] teaches the binder system created by the combination of a hydraulic cement and a synthetic pozzolan becomes the binder component of a concrete body, and see ‘781 at [0141] teaching the binder can be combined with… aggregates and water to produce concrete appropriate for cast in place applications).  The binder comprising the pozzolan activatable amorphous phase produces a concrete is taken to meet the claimed sufficient time to cure said cementitious material because in order to produce a concrete a sufficient time is needed.  In addition, see ’781 at [0123] teaching Equation 25, wherein the starting material H2C2O4 or oxalic acid is taken to meet the claimed reagent chemical), 
wherein said reagent chemical is a compound consisting of one or more of: dicarboxylic acids (see ’781 at [0123] teaching H2C2O4 or oxalic acid, meeting the claimed dicarboxylic acid), and
wherein the reaction between the low Ca/Mg cement composition and the reagent chemical forms an insoluble calcium or magnesium compound and a SiO2 and/or Al2O3 complex as reaction products (see ’781 at [0073] teaching the second approach describes subjecting silicate containing minerals which can be sourced from several different areas to a low temperature aqueous process wherein they decompose or dissolve to yield an activatable amorphous phase, wherein amorphous phase is solid, and see ’781 at [0123] teaching Equation 25 teaching that the products (CaC2O4.nH2O(s), MgC2O4.nH2O(s), SiO2(s)) are in solid state.  Since the second approach is in aqueous process/reaction yielding an amorphous phase, the solid products are insoluble in water, thus meeting the claimed insoluble reaction products).
’781 does not explicitly teach that the reagent chemical is “about 1 wt% or more relative to the total weight of the low Ca/Mg cement composition). 
	However, ‘781 teaches that the disclosure relates to concretes… particularly to pozzolanic materials used in concrete compositions (see ‘781 at [0002]), and methods of producing materials with a significant proportion of an activatable amorphous phase (see ‘781 at [0007]).  ‘781 also teaches that the pretreatment chemical (or the reagent chemical) is an organic acid solution containing at least one of… wherein both citric acid and oxalic acid are featured in the list (see ‘781 at [0021]), and the step of using a pretreatment chemical to improve a reaction rate or a maximum extent of reaction of the solid state reaction over the reaction rate or the maximum extent of reaction that is observed in the absence of the pretreatment chemical (see ‘781 at [0020]).  ‘781 further teaches activators to react with the amorphous phases in synthetic pozzolan (see ‘781 at [0132]-[0134]).
	Like ‘781, Gravitt teaches the use of pozzolanic materials to produce an activatable phase (see Gravitt at C2 L4-8 teaching a hydraulic cement, where all of the Portland cement… is replaced with fly ash, can be formed by activating a Class C fly ash with an alkali metal material, along with citric acid, and see Gravitt at C1 L25-26 teaching fly ash has been used as the pozzolanic component), wherein the citric acid is taken to meet the claimed reagent chemical, since both ‘781 and Gravitt teaches citric acid.  The Class C fly ash is taken to meet the claimed low Ca/Mg cement composition because Gravitt teaches that the Class C fly ash used… comprises SiO2 37.60% and CaO 21.54% (see Gravitt at C5 L12-27), wherein the Ca/Si atomic ratio is 0.6 (or 21.54 ÷ 37.60), which is less than 2.  Low Ca/Mg content is defined in the Applicant’s Specification and claim 19 (see Applicant’s Specification at [0032] and claim 19 teaching “low Ca/Mg cement” is defined as cements with a Ca/Si or Mg/Si atomic ratio less than 2).
	Gravitt also teaches that the hydraulic cement of the disclosure has the following components, by weight, per 100 parts of total cement: about 90.8 to 99 parts Class C fly ash, about 0.4 to 4.2 parts alkali metal activator, about 0.6 to 5 parts citric acid, about 0 to 3 parts set control materials (see Gravitt at C2 L25-32).  One of ordinary skill would be able to determine the wt% of the citric acid relative to the fly ash.  The wt% citric acid is 0.6 wt% ((0.6 ÷ 99) x 100) to 5.5 wt% ((5 ÷ 90.8) x 100), which overlaps with the claimed about 1 wt% or more, relative to the total weight of the low Ca/Mg cement composition.
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, citric acid is a known compound for pozzolanic materials to produce an activatable phase.
As such, one of ordinary skill in the art would appreciate that Gravitt teaches about 0.6 to 5 parts by weight citric acid (or about 0.6-5.5 wt% citric acid relative to the total weight of the low Ca/Mg cement composition), which is a known compound for pozzolanic materials to produce an activatable phase, and seek those advantages by using 0.6 to 5 parts by weight citric acid (or about 0.6-5.5 wt% citric acid relative to the total weight of the low Ca/Mg cement composition) in the cement taught by ‘781 so as to improve the reaction rate or the maximum extent of reaction of the solid state reaction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use 0.6 to 5 parts by weight citric acid (or about 0.6-5.5 wt% citric acid) as taught by Gravitt in the cement taught by ‘781 so as to improve the reaction rate or the maximum extent of reaction of the solid state reaction, and citric acid known compound for its intended use.
	
Regarding claim 31, ’781 teaches a method of producing a cured cement composition (see ’781 at [0103] teaching the process of producing the cement includes one of the reactions described to produce a melilite mineral composition or a feldspar mineral composition and their associated amorphous phases, see ’781 at [0073] teaching the second approach describes subjecting silicate containing minerals which can be sourced from several different areas to a low temperature aqueous process wherein they decompose or dissolve to yield an activatable amorphous phase, and see ’781 at [0123] teaching following reactions of feldspar and melilite type minerals with oxalic acid… are disclosed in Equations 21-25, which are taken to meet the claimed method of producing a cured cement composition as outlined below),
comprising the steps of:
providing a predetermined quantity of the low Ca/Mg cement composition in uncured form (see ’781 at [0123] teaching Equation 25, also shown below,

    PNG
    media_image1.png
    96
    907
    media_image1.png
    Greyscale

as shown in Equation 25 above, the starting material Ca2MgSi2O7 meets the claimed low Ca/Mg content because the Ca/Si atomic ratio is 1, or the Mg/Si atomic ratio is ½, both of which is less than 2.  Low Ca/Mg content is defined in the Applicant’s Specification and claim 19 (see Applicant’s Specification at [0032] and claim 19 teaching “low Ca/Mg cement” that is defined as cements with a Ca/Si or Mg/Si atomic ratio less than 2).  The stoichiometric ratio of 1 for the starting material Ca2MgSi2O7 meets the claimed predetermined quantity, and Ca2MgSi2O7 being the starting material meets the claimed uncured form); 
reacting the uncured low Ca/Mg cement composition with a reagent chemical for a time sufficient to cure said cementitious material (see ’781 at [0073] teaching the second approach describes subjecting silicate containing minerals which can be sourced from several different areas to a low temperature aqueous process wherein they decompose or dissolve to yield an activatable amorphous phase, also see ‘781 at [0012] teaching the activatable amorphous phase configured to be activated by conducting a chemical reaction to form a cementitious compound, see ‘781 at [0135] teaching the pozzolans are added as replacement of the hydraulic cement at a level of 1%-99% replacement, see ‘781 at [0136] teaches the binder system created by the combination of a hydraulic cement and a synthetic pozzolan becomes the binder component of a concrete body, and see ‘781 at [0141] teaching the binder can be combined with… aggregates and water to produce concrete appropriate for cast in place applications).  The binder comprising the pozzolan activatable amorphous phase produces a concrete is taken to meet the claimed sufficient time to cure said cementitious material because in order to produce a concrete a sufficient time is needed.  In addition, see ’781 at [0123] teaching Equation 25, wherein the starting material H2C2O4 or oxalic acid is taken to meet the claimed reagent chemical), 
wherein said reagent chemical is a compound consisting of one or more of: dicarboxylic acids (see ’781 at [0123] teaching H2C2O4 or oxalic acid, meeting the claimed dicarboxylic acid), and
’781 does not explicitly teach that the reagent chemical is “about 1 wt% or more relative to the total weight of the low Ca/Mg cement composition).
	However, ‘781 teaches that the disclosure relates to concretes… particularly to pozzolanic materials used in concrete compositions (see ‘781 at [0002]), and methods of producing materials with a significant proportion of an activatable amorphous phase (see ‘781 at [0007]).  ‘781 also teaches that the pretreatment chemical (or the reagent chemical) is an organic acid solution containing at least one of… wherein both citric acid and oxalic acid are featured in the list (see ‘781 at [0021]), and the step of using a pretreatment chemical to improve a reaction rate or a maximum extent of reaction of the solid state reaction over the reaction rate or the maximum extent of reaction that is observed in the absence of the pretreatment chemical (see ‘781 at [0020]). ‘781 further teaches activators to react with the amorphous phases in synthetic pozzolan (see ‘781 at [0132]-[0134]).
	Like ‘781, Gravitt teaches the use of pozzolanic materials to produce an activatable phase (see Gravitt at C2 L4-8 teaching a hydraulic cement, where all of the Portland cement… is replaced with fly ash, can be formed by activating a Class C fly ash with an alkali metal material, along with citric acid, and see Gravitt at C1 L25-26 teaching fly ash has been used as the pozzolanic component), wherein the citric acid is taken to meet the claimed reagent chemical, since both ‘781 and Gravitt teaches citric acid.  The Class C fly ash is taken to meet the claimed low Ca/Mg cement composition because Gravitt teaches that the Class C fly ash used… comprises SiO2 37.60% and CaO 21.54% (see Gravitt at C5 L12-27), wherein the Ca/Si atomic ratio is 0.6 (or 21.54 ÷ 37.60), which is less than 2.  Low Ca/Mg content is defined in the Applicant’s Specification and claim 19 (see Applicant’s Specification at [0032] and claim 19 teaching “low Ca/Mg cement” is defined as cements with a Ca/Si or Mg/Si atomic ratio less than 2).
	Gravitt also teaches that the hydraulic cement of the disclosure has the following components, by weight, per 100 parts of total cement: about 90.8 to 99 parts Class C fly ash, about 0.4 to 4.2 parts alkali metal activator, about 0.6 to 5 parts citric acid, about 0 to 3 parts set control materials (see Gravitt at C2 L25-32).  One of ordinary skill would be able to determine the wt% of the citric acid relative to the fly ash.  The wt% citric acid is 0.6 wt% ((0.6 ÷ 99) x 100) to 5.5 wt% ((5 ÷ 90.8) x 100), which overlaps with the claimed about 1 wt% or more, relative to the total weight of the low Ca/Mg cement composition.
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, citric acid is a known compound for pozzolanic materials to produce an activatable phase.
As such, one of ordinary skill in the art would appreciate that Gravitt teaches about 0.6 to 5 parts by weight citric acid (or about 0.6-5.5 wt% citric acid relative to the total weight of the low Ca/Mg cement composition), which is a known compound for pozzolanic materials to produce an activatable phase, and seek those advantages by using 0.6 to 5 parts by weight citric acid (or about 0.6-5.5 wt% citric acid relative to the total weight of the low Ca/Mg cement composition) in the cement taught by ‘781 so as to improve the reaction rate or the maximum extent of reaction of the solid state reaction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use 0.6 to 5 parts by weight citric acid (or about 0.6-5.5 wt% citric acid) as taught by Gravitt in the cement taught by ‘781 so as to improve the reaction rate or the maximum extent of reaction of the solid state reaction, and citric acid known compound for its intended use.

Claims 1-5, 8-11, 14-15, 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Gravitt, as evidenced by Uptima (Citric Acid, cited in the previous office action)(“Uptima” hereinafter).

Regarding claim 1, Gravitt teaches a method of producing a cured cement composition (see Gravitt at C5 L44-62 teaching example 1… a cement mixture was formed… example 2… a concrete was prepared employing cement of example 1… the concrete was cast in molds and cured), comprising the steps of:
providing a predetermined quantity of the low Ca/Mg cement composition (see Gravitt at C5 L46 96.29 parts teaching Class C fly ash), wherein the 96.29 parts is taken to meet the claimed predetermined quantity, and the Class C fly ash is taken to meet the claimed low Ca/Mg cement composition because Gravitt teaches that the Class C fly ash used… comprises SiO2 37.60% and CaO 21.54% (see Gravitt at C5 L12-27), wherein the Ca/Si atomic ratio is 0.6 (or 21.54 ÷ 37.60), which is less than 2.  Low Ca/Mg content is defined in the Applicant’s Specification and claim 19 (see Applicant’s Specification at [0032] and claim 19 teaching “low Ca/Mg cement” is defined as cements with a Ca/Si or Mg/Si atomic ratio less than 2),
in uncured form (see Gravitt at C5 L44-62 teaching example 1… a cement mixture was formed… example 2… a concrete was prepared employing cement of example 1… the concrete was cast in molds and cured), wherein example 1 cement mixture meets the claimed uncured form; and
	
Gravitt further teaches example 1… a cement mixture was formed consisting of: 96.29 parts teaching Class C fly ash, 1.41 parts potassium hydroxide, 1.28 parts citric acid, 1.02 parts borax (see Gravitt at C5 L44-50).  The cement mixture was formed in example 1 is taken to meet the claimed reacting the uncured low Ca/Mg cement composition with a reagent chemical, citric acid is taken to meet the claimed reagent chemical, and a cement mixture was formed from the composition.
Additionally, one of ordinary skill in the art would be able to determine the wt% citric acid is 1.3 wt% ((1.28 ÷ 96.29) x 100), which overlaps with the claimed about 1 wt% or more, relative to the total weight of the low Ca/Mg cement composition.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 
Furthermore, Gravitt teaches example 2… a concrete was prepared employing cement of example 1… the concrete was cast in molds and cured (see Gravitt at C5 L51-62, and see Gravitt at C2 L66-68 teaching this cement can be utilized in the production of precast and prestressed concrete, with or without heat curing), which is taken to meet the claimed for a time sufficient to cure said cementitious material.
	
As mentioned, citric acid is taken to meet the claimed reagent chemical (see Gravitt at C5 L48), which meets the claimed wherein said reagent chemical is a compound consisting of one or more of: tricarboxylic acid because citric acid is a tricarboxylic acid as evidenced by Uptima (see Uptima at Name: IUPAC name evidences tricarboxylic acid).

Based on the teachings of Gravitt, specifically example 1… a cement mixture was formed consisting of… 96.29 parts teaching Class C fly ash… 1.28 parts citric acid (see Gravitt at C5 L44-50), the composition of example 1 taught by Gravitt and the method of producing a cured cement composition of claim 1 would appear to be substantially similar, so it is reasonably expected that the reaction products of Gravitt’s example 1 and claim 1 have similar, if not the same, properties because “products of identical chemical composition can not have mutually exclusive properties" (see MPEP § 2112 II and III, and § 2112.01 I and II).
	Thus, example 1… a cement mixture was formed consisting of… 96.29 parts teaching Class C fly ash (or low Ca/Mg cement composition)… 1.28 parts citric acid (or reagent chemical) of Gravitt is expected to form an insoluble calcium or magnesium compound and a SiO2 and/or Al2O3 complex as reaction products based on the substantially similar composition of the reactants (Class C fly ash (or low Ca/Mg cement composition) and citric acid (or reagent chemical)) of the claimed and prior art products and processes.
In addition, it has been held that  "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on"); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103) (see MPEP § 2183).  

Regarding claim 2, Gravitt teaches the limitations as applied to claim 1 above, and Gravitt further teaches wherein said reagent chemical is citric acid (see Gravitt at C5 L48 teaching citric acid).

Regarding claims 3 and 4, Gravitt teaches the limitations as applied to claim 1 above, and Gravitt further teaches wherein said reagent chemical is citric acid (see Suzuki at C5 L64), wherein citric acid is water soluble (claim 3) and the solubility in water is 20 g/L or more as evidenced by Uptima (see Uptima at page 2 under solubility teaching soluble in water (1174 g/L at 10o C, 1809 g/L at 30o C, 3825 g/L at 80o C).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 5, Gravitt teaches the limitations as applied to claim 1 above, and Gravitt teaches further comprising controlling the reaction between the cementitious material and reagent chemical by one or more of… the use of additives (see Gravitt at C5 L47 teaching potassium hydroxide, and see Gravitt at C3 L24-25 teaching potassium hydroxide, the preferred alkali metal activator), wherein potassium hydroxide, the alkali metal activator is taken to meet the claimed use of additives.

Regarding claims 8-11, Gravitt teaches the limitations as applied to claim 1 above, and as mentioned based on the teachings of Gravitt, specifically example 1… a cement mixture was formed consisting of… 96.29 parts teaching Class C fly ash… 1.28 parts citric acid (see Gravitt at C5 L44-50), the composition of example 1 taught by Gravitt and the method of producing a cured cement composition of claim 1 would appear to be substantially similar, so it is reasonably expected that the reaction products of Gravitt’s example 1 and claims 1 and 2 have similar, if not the same, properties because “products of identical chemical composition can not have mutually exclusive properties." (See MPEP § 2112 II and III, and § 2112.01 I and II).
Thus, example 1… a cement mixture was formed consisting of… 96.29 parts teaching Class C fly ash (or low Ca/Mg cement composition)… 1.28 parts citric acid (or reagent chemical) of Gravitt is expected to form reaction products that have a solubility in water of about 4 g/L or less (claim 8); an insoluble calcium or magnesium compound comprises one or more of: anhydrous calcium carboxylate, hydrous calcium carboxylate, anhydrous magnesium carboxylate, hydrous magnesium carboxylate, anhydrous aluminum carboxylate, or hydrous aluminum carboxylate, or combinations thereof (claim 9); the SiO2 and/or Al2O3 complex comprises one or more of: amorphous silica, amorphous alumina, amorphous alumina silicate, or alumina silicate, or combinations thereof (claim 10); and the insoluble calcium or magnesium compound and SiO2 and/or Al2O3 complex have a solubility in water of about 4 g/L or less (claim 11) based on the substantially similar composition of the reactants (Class C fly ash (or low Ca/Mg cement composition) and citric acid (or reagent chemical)) of the claimed and prior art products and processes.
In addition, it has been held that  "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on"); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103) (see MPEP § 2183).  

Regarding claim 14, Gravitt teaches the limitations as applied to claim 1 above, and as mentioned Gravitt teaches wherein said reagent chemical is citric acid (see Gravitt at C5 L48).
The phrase “further comprising synthesizing the reagent chemical from CO2” is a product-by-process limitation, therefore it is not seen to differ structurally from the applied prior art of Gravitt, because it has been held that "[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (see MPEP § 2113.I).

Regarding claim 15, Gravitt teaches the limitations as applied to claim 1 above, and Gravitt further teaches example 2… a concrete was prepared employing the cement of example 1 and other necessary materials… wherein water is featured in the list (see Gravitt at C5 L51-58), wherein cement of example 1 and water is taken to meet the claimed wherein the reacting the uncured low Ca/Mg cement composition with the reagent chemical is performed in the presence of water.

Regarding claim 21, Gravitt teaches a method of producing a cured cement composition (see Gravitt at C5 L44-62 teaching example 1… a cement mixture was formed… example 2… a concrete was prepared employing cement of example 1… the concrete was cast in molds and cured), comprising:
mixing aggregate (see Gravitt at C5 L51-53 teaching example 2… a concrete was prepared employing cement of example 1, and see Gravitt at C5 L56 teaching sand), wherein sand is taken to meet the claimed aggregate, and sand is mixed with cement of example 1,
with a predetermined quantity of the low Ca/Mg cement composition (see Gravitt at C5 L46 96.29 parts teaching Class C fly ash), wherein the 96.29 parts is taken to meet the claimed predetermined quantity, and the Class C fly ash is taken to meet the claimed low Ca/Mg cement composition because Gravitt teaches that the Class C fly ash used… comprises SiO2 37.60% and CaO 21.54% (see Gravitt at C5 L12-27), wherein the Ca/Si atomic ratio is 0.6 (or 21.54 ÷ 37.60), which is less than 2.  Low Ca/Mg content is defined in the Applicant’s Specification and claim 19 (see Applicant’s Specification at [0032] and claim 19 teaching “low Ca/Mg cement” is defined as cements with a Ca/Si or Mg/Si atomic ratio less than 2).
in uncured form (see Gravitt at C5 L44-62 teaching example 1… a cement mixture was formed… example 2… a concrete was prepared employing cement of example 1… the concrete was cast in molds and cured), wherein example 1 is not cured; and
	
Gravitt further teaches example 1… a cement mixture was formed consisting of… 96.29 parts teaching Class C fly ash, 1.41 parts potassium hydroxide, 1.28 parts citric acid, 1.02 parts borax (see Gravitt at C5 L44-50).  The cement mixture was formed in example 1 is taken to meet the claimed reacting the uncured low Ca/Mg cement composition with a reagent chemical, citric acid is taken to meet the claimed reagent chemical, and a cement mixture was formed from the composition.
Additionally, one of ordinary skill in the art would be able to determine the wt% citric acid is 1.3 wt% ((1.28 ÷ 96.29) x 100), which overlaps with the claimed about 1 wt% or more, relative to the total weight of the low Ca/Mg cement composition.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 
Furthermore, Gravitt teaches example 2… a concrete was prepared employing cement of example 1… the concrete was cast in molds and cured (see Gravitt at C5 L51-62, and see Gravitt at C2 L66-68 teaching this cement can be utilized in the production of precast and prestressed concrete, with or without heat curing), which is taken to meet the claimed for a time sufficient to cure said cementitious material.
	
As mentioned, citric acid is taken to meet the claimed reagent chemical (see Gravitt at C5 L48), which meets the claimed wherein said reagent chemical is a compound consisting of one or more of: tricarboxylic acid because citric acid is a tricarboxylic acid as evidenced by Uptima (see Uptima at Name: IUPCA name evidences tricarboxylic acid).

Based on the teachings of Gravitt, specifically example 1… a cement mixture was formed consisting of… 96.29 parts teaching Class C fly ash… 1.28 parts citric acid (see Gravitt at C5 L44-50), the composition of example 1 taught by Gravitt and the method of producing a cured cement composition of claim 1 would appear to be substantially similar, so it is reasonably expected that the reaction products of Gravitt’s example 1 and claim 1 have similar, if not the same, properties because “products of identical chemical composition can not have mutually exclusive properties" (see MPEP § 2112 II and III, and § 2112.01 I and II).
	Thus, example 1… a cement mixture was formed consisting of… 96.29 parts teaching Class C fly ash (or low Ca/Mg cement composition) … 1.28 parts citric acid (or reagent chemical) of Gravitt is expected to form an insoluble calcium or magnesium compound and a SiO2 and/or Al2O3 complex as reaction products based on the substantially similar composition of the reactants (Class C fly ash (or low Ca/Mg cement composition) and citric acid (or reagent chemical)) of the claimed and prior art products and processes.
In addition, it has been held that  "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on"); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103) (see MPEP § 2183).  

Regarding claim 31, Gravitt teaches a method of producing a cured cement composition (see Gravitt at C5 L44-62 teaching example 1… a cement mixture was formed… example 2… a concrete was prepared employing cement of example 1… the concrete was cast in molds and cured), comprising the steps of:
providing a predetermined quantity of the low Ca/Mg cement composition (see Gravitt at C5 L46 96.29 parts teaching Class C fly ash), wherein the 96.29 parts  is taken to meet the claimed predetermined quantity, and the Class C fly ash is taken to meet the claimed low Ca/Mg cement composition because Gravitt teaches that the Class C fly ash used… comprises SiO2 37.60% and CaO 21.54% (see Gravitt at C5 L12-27), wherein the Ca/Si atomic ratio is 0.6 (or 21.54 ÷ 37.60), which is less than 2.  Low Ca/Mg content is defined in the Applicant’s Specification and claim 19 (see Applicant’s Specification at [0032] and claim 19 teaching “low Ca/Mg cement” is defined as cements with a Ca/Si or Mg/Si atomic ratio less than 2).
in uncured form (see Gravitt at C5 L44-62 teaching example 1… a cement mixture was formed… example 2… a concrete was prepared employing cement of example 1… the concrete was cast in molds and cured), wherein example 1 is not cured; and
	
Gravitt further teaches example 1… a cement mixture was formed consisting of: 96.29 parts teaching Class C fly ash, 1.41 parts potassium hydroxide, 1.28 parts citric acid, 1.02 parts borax (see Gravitt at C5 L44-50).  The cement mixture was formed in example 1 is taken to meet the claimed reacting the uncured low Ca/Mg cement composition with a reagent chemical because Class C fly ash is taken to meet the claimed uncured low Ca/Mg, citric acid is taken to meet the claimed reagent chemical, and a cement mixture was formed from the composition.
Additionally, one of ordinary skill in the art would be able to determine the wt% citric acid is 1.3 wt% ((1.28 ÷ 96.29) x 100), which overlaps with the claimed about 1 wt% or more, relative to the total weight of the low Ca/Mg cement composition.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 
Furthermore, Gravitt teaches example 2… a concrete was prepared employing cement of example 1… the concrete was cast in molds and cured (see Gravitt at C5 L51-62, and see Gravitt at C2 L66-68 teaching this cement can be utilized in the production of precast and prestressed concrete, with or without heat curing), which is taken to meet the claimed for a time sufficient to cure said cementitious material.
	
As mentioned, citric acid is taken to meet the claimed reagent chemical (see Gravitt at C5 L48), which meets the claimed wherein said reagent chemical is a compound consisting of one or more of: tricarboxylic acid because citric acid is a tricarboxylic acid as evidenced by Uptima (see Uptima at Name: IUPCA name evidences tricarboxylic acid).

Claims 6, 12-13, 16-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gravitt as applied to claim 1 above, and further in view of Atakan et al. (US 2016/0031757 A1, cited in the previous office action)(“Atakan” hereinafter), as evidenced by Feeco (Calcination, cited in the previous office action)(“Feeco” hereinafter”) with regards to claim 17.

Regarding claim 6, Gravitt teaches the limitations as applied to claim 1 above, and Gravitt further teaches that fly ash, particularly Class C fly ash, is a waste material (see Gravitt at C1 L38-39), and while merely adding water to the waste fly ash will cause it to harden, as is true for many solid materials, the hardened product has no significant strength (see Gravitt at C1 L43-46).
Gravitt does not explicitly teach wherein the low Ca/Mg cement composition is based on wollastonite, melilite, anorthite, olivine, or a combination of them.
Like Gravitt, Atakan teaches materials similar to Class C fly ash that has no significant strength when water is added (see Atakan at [0065] teaching the calcium silicate phases included in the calcium silicate composition do not hydrate when exposed to water… due to this composites produced using a calcium silicate composition as the binding agent do not generate significant strength when combined with water).
Atakan also teaches any suitable calcium silicate composition may be used as a precursor for the bonding elements… as used in the disclosure, the term “calcium silicate composition” generally refers to naturally-occurring minerals or synthetic materials that are comprised of one or more of a group of calcium silicate phase including CS… wherein wollastonite is featured in the list (see Atakan at [0063]).  The calcium silicate phase, wollastonite is taken to meet the claimed wherein the low Ca/Mg cement composition is based on wollastonite.
	Moreover, Atakan teaches the composition includes various calcium silicates… the molar ratio of elemental Ca to elemental Si in the composition is from about 0.8 to about 1.2 (see Atakan at [0008]), which meets the claimed low Ca/Mg content as defined in the Applicant’s Specification and claim 19 (see Applicant’s Specification at [0032] and claim 19 teaching “low Ca/Mg cement” is defined as cements with a Ca/Si or Mg/Si atomic ratio less than 2).
	Atakan further teaches that the disclosed carbonatable calcium silicate compositions are made from widely available, low cost raw materials by a process suitable for large-scale production with flexible equipment and production requirements… a wide variety of applications can benefit… from construction, pavements and landscaping, to infrastructure and transportation (see Atakan at [0045]).
As such, one of ordinary skill in the art would appreciate that Atakan teaches wollastonite, a calcium silicate phase, which is similar to Class C fly ash that has no significant strength when water is added, and are made from widely available, low cost raw materials by a process suitable for large-scale production with flexible equipment and production requirements that may benefit a wide variety of applications in construction, pavements and landscaping, to infrastructure and transportation, and seek those advantages by replacing the Class C fly ash in the cement mixture of Gravitt with the wollastonite calcium silicate phase.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the Class C fly ash in the cement mixture of Gravitt with the wollastonite calcium silicate phase taught by Atakan so as to use a material that are made from widely available, low cost raw materials by a process suitable for large-scale production with flexible equipment and production requirements that may benefit a wide variety of applications in construction, pavements and landscaping, to infrastructure and transportation.

Regarding claims 12 and 13, Gravitt teaches the limitations as applied to claim 1 above (and please see claim 6 rejection above, Gravitt in view Atakan, as it is incorporated herein).  As mentioned Gravitt teaches the reagent chemical comprises citric acid (see Gravitt at C5 L48 teaching citric acid).
And, Gravitt in view of Atakan teaches wherein the low Ca/Mg is based on wollastonite (see Atakan at [0063]).
Based on the teachings of Gravitt in view of Atakan, specifically a cement mixture comprising wollastonite calcium silicate phase (see Atakan at [0063]) and citric acid (see Gravitt at C5 48), the cement mixture taught by Gravitt in view of Atakan and the method of producing a cured cement composition of claim 1 would appear to be substantially similar, so it is reasonably expected that the reaction between the low Ca/Mg cement composition and the reagent chemical forms calcium citrate, SiO2 and H2O as reaction products (claim 12); and wherein the calcium citrate and the SiO2 have a solubility in water of about 4 g/L or less (claim 13), of the cement mixture taught by Gravitt in view of Atakan and claims 1 and 2 have similar, if not the same, properties because “products of identical chemical composition can not have mutually exclusive properties" (see MPEP § 2112 II and III, and § 2112.01 I and II).
Thus, the cement mixture taught by Gravitt in view of Atakan comprising wollastonite calcium silicate phase (see Atakan at [0063]) and citric acid (see Gravitt at C5 48) is expected to form calcium citrate, SiO2 and H2O as reaction products (claim 12); and wherein the calcium citrate and the SiO2 have a solubility in water of about 4 g/L or less (claim 13) based on the substantially similar composition of the reactants (wollastonite (or low Ca/Mg cement composition) and citric acid (or reagent chemical)) of the claimed and prior art products and processes.
In addition, it has been held that  "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on"); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103) (see MPEP § 2183).  

Regarding claims 16 and 22, Gravitt teaches the limitations as applied to claim 1 above (and please see claim 6 rejection above, Gravitt in view Atakan, as it is incorporated herein).  Atakan further teaches that the calcium silicate compositions may also include quantities of inert phases… such as melilite type minerals… wherein melilite is featured in the list (see Atakan at [0012]).  Melilite is taken to meet the claimed wherein the low Ca/Mg cement composition is based on melilite (claims 16 and 22).

Regarding claims 17 and 18, Gravitt teaches the limitations as applied to claim 1 above (and please see claim 6 rejection above, Gravitt in view Atakan, as it is incorporated herein).  Atakan further teaches that natural sources of limestone, clay and sand were used to synthesize calcium silicate compositions in a direct fired rotary kiln (see Atakan at [0076]), thus meeting the claimed wherein the raw materials comprise one or more of… limestone (claim 18), and used to synthesize calcium silicate compositions in a direct fired rotary kiln is taken to meet the claimed further comprising synthesizing the low Ca/Mg cement composition in uncured form by calcining raw materials because the use of direct fired rotary kiln are used to carry out the calcination process as evidenced by Feeco (see Feeco at page 2, paragraph 1, evidencing that rotary kilns are used to carry out the calcination process).

Regarding claim 19, Gravitt teaches the limitations as applied to claims 1 and 17 above, and Atakan further teaches the composition includes various calcium silicates… the molar ratio of elemental Ca to elemental Si in the composition is from about 0.8 to about 1.2 (see Atakan at [0008]), thus meeting the claimed wherein the low Ca/Mg cement has a Ca/Si or Mg/Si atomic ratio less than 2.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claim 20, Gravitt teaches the limitations as applied to claims 1 and 17 above, and Atakan further teaches performing a chemical analysis of the raw materials (see Atakan at [0080] and Table 4 teaching table 4 lists X-Ray diffraction (XRD) quantification of mineralogical phases present, thus meeting the claimed performing a chemical analysis of the raw materials because X-Ray diffraction analyzes the mineralogical or chemical phases of the raw materials).

	
Regarding claim 30, Gravitt teaches the limitations as applied to claim 1 above (and please see claim 6 rejection above, Gravitt in view Atakan, as it is incorporated herein).  Atakan further teaches the calcium silicate compositions may also include quantities of inert phases (i.e., non-carbonatable under typical carbonation conditions) such as melilite type minerals (see Atakan at [0012]), non-carbonatable under typical carbonation conditions is taken to meet the claimed does not cure under reaction with CO2 alone because typical carbonation conditions employ CO2 gas, and the melilite type minerals is taken to meet the claimed low Ca/Mg cement composition.

Allowable Subject Matter




























The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 23-29, as mentioned above: 
i) ‘781 in view of Gravitt teaches the limitations as applied to claim 1 above, but does not explicitly teach wherein the low Ca/Mg cement composition comprises crystalline gehlenite and amorphous calcium aluminum silicate (claim 23); wherein the low Ca/Mg cement composition contains more than 50% by weight of the melilite, based on the total weight of the low Ca/Mg cement (claim 24); wherein the low Ca/Mg cement composition further comprises less than 20 wt % of one or more of silica, free lime, belite, wollastonite, and rankinite (claim 25); wherein the low Ca/Mg cement composition further comprises less than 12 wt % of one or more of silica, free lime, belite, wollastonite, and rankinite (claim 26); wherein the low Ca/Mg cement composition comprises crystalline anorthite and amorphous calcium aluminum silicate (claim 27); wherein the low Ca/Mg cement composition further comprises less than 7% of one or more of silica, free lime, belite, wollastonite, and rankinite (claim 28); and wherein the low Ca/Mg cement composition comprises: (i) crystalline gehlenite and amorphous calcium aluminum silicate; or (ii) crystalline anorthite and amorphous calcium aluminum silicate (claim 29); and
ii) Gravitt teaches the limitations as applied to claim 1 above (and please see claim 6 rejection above, Gravitt in view Atakan, as it is incorporated herein).  But Gravitt in view of Atakan does not explicitly teach wherein the low Ca/Mg cement composition comprises crystalline gehlenite and amorphous calcium aluminum silicate (claim 23); wherein the low Ca/Mg cement composition contains more than 50% by weight of the melilite, based on the total weight of the low Ca/Mg cement (claim 24); wherein the low Ca/Mg cement composition further comprises less than 20 wt % of one or more of silica, free lime, belite, wollastonite, and rankinite (claim 25); wherein the low Ca/Mg cement composition further comprises less than 12 wt % of one or more of silica, free lime, belite, wollastonite, and rankinite (claim 26); wherein the low Ca/Mg cement composition comprises crystalline anorthite and amorphous calcium aluminum silicate (claim 27); wherein the low Ca/Mg cement composition further comprises less than 7% of one or more of silica, free lime, belite, wollastonite, and rankinite (claim 28); and wherein the low Ca/Mg cement composition comprises: (i) crystalline gehlenite and amorphous calcium aluminum silicate; or (ii) crystalline anorthite and amorphous calcium aluminum silicate (claim 29).
Additionally, there are no prior art references that provide adequate teachings or apparent reason that would lead the person of ordinary skill to further modify either ‘781 in view of Gravitt or Gravitt in view of Atakan as claimed.  Therefore the limitations in claim 23-29 are considered to be allowable.
	
Response to Arguments
Applicant's arguments regarding the 112(b) rejection filed 02/09/2022 have been fully considered but they are not persuasive. 
Applicant responded that there are readily available solubility curves for most, if not all, industrial substances, thus specified solubility level is readily ascertained by readily available solubility curves (Applicant’s arguments at page 7, paragraphs 5-6).
Examiner acknowledges that solubility curves are readily available, but respectfully disagrees regarding the withdrawal of the 112(b) rejection because it is unclear as to exactly what materials are encompassed by the recited solubility as some materials may meet the claimed limitation at only certain temperatures.

Applicant’s amendments filed 02/09/2022 that incorporated “about 1 wt% or more, relative to the total weight of the low Ca/Mg cement composition” has obviated the 102 rejection based on the teachings of ‘781, but upon further consideration, a new ground of rejection is set forth for the amended claim 1, as outlined above using ‘781 reference in view of Gravitt.  Thus, relevant arguments are addressed below.
Applicant discusses the use of “solid” to meet the claimed “cured” because “curing is a process by which conditions are maintained so as to allow for certain reactions to occur so that the desired properties of the uncured mixture may develop (see Applicant’s arguments at page 9, paragraphs 3-4).  
Examiner acknowledges the arguments and notes that ‘781 also teaches, as outlined in claims 1, 21 and 31 rejection above, the binder comprising the pozzolan activatable amorphous phase produces a concrete is taken to meet the claimed sufficient time to cure said cementitious material (see ‘781 at [0012], [0073]), [0135], [0136] and [0141]) thus meeting the claimed cured because in order to produce a concrete, certain conditions are maintained so as to allow for certain reactions to occur so that the desired properties of the uncured mixture may develop.

Applicant’s arguments, specifically that carbon dioxide is the predominant reagent chemical used to cure the uncarbonated clinker to sequester CO2 taught by Atakan ‘757 at [0067], thus replacing carbon dioxide with citric acid would be explicitly contrary to the carbon dioxide sequestration (see Applicant’s arguments at page 10, paragraph 4 to page 11, paragraph 4), filed 02/09/2022, with respect to the 103 rejection(s) under Atakan and Suzuki have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gravitt and Atakan as outlined above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735